EXHIBIT SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered into between Altair Nanotechnologies, Inc., a Canadian corporation (“Altair”), and Jeffrey A. McKinney (“Mr. McKinney”), an individual, effective as of September 6, 2008 (the “Termination Date”). Background Altair has employed Mr. McKinney as Vice President and Chief Patent Counsel pursuant to the Employment Agreement entered into as of March 10, 2008 (the “Employment Agreement”) among Altair, Altairnano, Inc. and Mr.
